*754OPINION.
Seefkin :1
As we view this case, the petitioner can succeed only if he has shown that prior to the year 1921 he assigned a property *755right that had matured. He can not succeed in this proceeding if the subject matter of his assignment has not come into being. We believe the agreement of the petitioner with his wife and the assignments made pursuant thereto merely constituted an assignment of the petitioner’s future income and that the amounts received by Mrs. Hall were income to the petitioner. This conclusion is based primarily upon Woods v. Lewellyn, 252 Fed. 106. There an insurance agent received in 1913 commissions derived from renewal premiums paid on policies obtained by him and accepted by the company in earlier years. The Circuit Court of Appeals, Third Circuit, although recognizing a value in the contract, held that the commissions received in 1913 were income, and said:
In each suit the important question is whether the act of 1913 taxes as income an agent’s commissions that were actually received by him within the taxing period, if these commissions were derived from renewal premiums paid on policies that were obtained by him and accepted by the society in some earlier year. In our opinion, the answer is that the act dees tax money thus received; the reason being that such money is “ income ” within the period during which it came into the agent’s hands. The act (section 2, par. A, subd. 1) lays a tax on “ the entire net income arising or accruing from all sources during the preceding calendar year,” and goes on to declare in paragraph B that such “ net income * * * shall include gains profits, and income derived from salaries, wages, or compensation for personal service of whatever kind and in whatever form paid, or from professions, vocations, businesses, trade, commerce, or sales or dealings in property, whether real or personal, growing out of the ownership or use of or interest in real or personal property, also from interest rent, dividends, securities, or the transaction of any lawful business carried on for gain or profit, or ” (evidently in order to include by a drag-net clause any money that might have escaped even the sweeping words just quoted) “ gains or profits and income derived from any source whatever, * * * ” The commissions in controversy appear to us to be embraced by this widely inclusive language. No doubt they were earned by work done and money spent in the earlier years; the agent’s work was complete when he obtained the application and the society issued the policy; his right to commissions on future renewals came then into being, and he himself was required to do no more. He had earned his pay, and had received a part of it; to the rest, he then acquired a right, such as it was, but no determination could then be made how much the rest would be, and in no event could he receive it except in annual installments. Although the right had value, it lacked an essential element; no renewal premium might ever be paid, and in that event, he would receive nothing more; or renewals might be paid only in part and then he would he entitled to commissions on that part only. The insured might die before a given renewal fell due, or he might allow his policy to lapse, and in either event the right of the agent to future commission perished. The right, therefore, was contingent; his contracts so provided, for they declared that commission should accrue only as premiums should be paid in cash, and certainly until such payment should be made he had no collectible claim against the society. He had a property right that had value but contained also an element of risk, and unless he turned it into money it remained contingent. The act taxes money, or its equivalent, or its representative, and a contingent right such as this is not “income” in the sense used by the act.
*756If there was no return of capital in Woods v. Lewellyn, supra, (and it seems to us that the taxpayer’s argument must rest upon the theory that the payments were a return of capital), it would follow, in this proceeding, that the petitioner did no more than attempt to assign future income, the payment of which, either to the petitioner or his assignee, were dependent upon conditions existing in the year of payment and unknown and contingent to that time.
Reviewed by the Board.

Judgment will be entered for the respondent.

Phillips and MoReis concur in the result.
GreeN and Love dissent.

 This decision was prepared during Mr. Siefkin’s term of office.